Citation Nr: 1025879	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-06 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for the regular aid and attendance of another person (A&A) 
or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service in the US Army from February 
1969 to March 1989.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of May 2005 of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama, that denied entitlement to special monthly compensation 
benefits due to the need for regular aid and attendance or at the 
housebound rate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant has come to the Board claiming that the RO erred 
when it failed to grant his benefits pursuant to 38 U.S.C.A. 
§ 1114 based on the need for aid and attendance.  

Under the pertinent criteria, the law provides that special 
monthly compensation is payable if a veteran, as the result of 
service-connected disability, has suffered the anatomical loss or 
loss of use of both feet, or of one hand and one foot, or is 
blind in both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of regular 
aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2002); 38 
C.F.R. § 3.350 (2009).  The criteria for determining that a 
service member is so helpless as to be in need of regular aid and 
attendance are contained in 38 C.F.R. § 3.352(a) (2009).

Determinations as to the need for aid and attendance are factual 
in nature and must be based upon the actual requirements for 
personal assistance from others.  In making such determinations, 
consideration is given to such conditions as the:

(1)  Inability of the claimant to dress or 
undress him or herself or to keep him or 
herself ordinarily clean and presentable;

(2)  Frequent need of adjustment of any 
special prosthetic or orthopedic appliances 
which by reason of the particular 
disability cannot be done without 
assistance;

(3)  Inability of the claimant to feed him 
or herself through loss of coordination of 
upper extremities or through extreme 
weakness;

(4)  Inability to attend to the wants of 
nature; or

(5)  Incapacity, either physical or mental, 
that requires care or assistance on a 
regular basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.

It is not required however that all of the disabling conditions 
enumerated be present before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his or her 
condition as a whole, and the need for aid and attendance must be 
regular, not that there be a constant need.  38 C.F.R. § 3.352(a) 
(2009).

An individual who is bedridden shall also be considered to 
require regular aid and attendance.  "Bedridden" constitutes a 
condition that through its essential character actually requires 
that an individual remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for a lesser or greater portion of the day to promote 
convalescence or cure will not suffice.  Id.

After twenty plus years of service in the US Army, the appellant 
retired in 1989.  Since that time, the appellant has obtained 
treatment for his various service-connected and nonservice-
connected disabilities at the Birmingham VA Medical Center, the 
Montgomery VA Medical Center, and the Dothan VA Outpatient 
Clinic.  He has also received treatment at the Fort Rucker Army 
Base near Enterprise, Alabama.  Although the appellant has 
notified the RO that he has received treatment at the federal 
facility at Fort Rucker, a review of the claims folder indicates 
that those records have not been obtained and included in the 
claims folder for review.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.

Also, the claims folder contains VA treatment records up to the 
spring of 2005.  Then there is a gap of approximately four years.  
The next record from a VA facility is dated December 2009.  The 
appellant has indicated that during the course of this appeal, he 
has obtained treatment for his various maladies from various 
facilities including VA facilities.  However, it is apparent that 
all of these treatment records have not been obtained and 
included in the claims folder for review.  

Moreover, a VA doctor has not had the opportunity to review all 
of those records and to make an assessment of the appellant 
based, in part, on the information obtained in those records.  
The duty to assist includes the duty to conduct a thorough and 
contemporaneous examination of the service member.  The 
examination must take into account the records of prior medical 
treatment so that the evaluation of the claimed disabilities will 
be a fully informed one.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009) and Green v. Derwinski, 1 Vet. App. 121 (1991).  
Because an Aid and Attendance Examination with the appropriate 
records review has not been accomplished, the claim will be 
remanded so that another exam may be performed.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims, the 
case is REMANDED to the RO/AMC for the following development:

1.  The AMC/RO should contact the appellant 
and ask that he identify all sources of 
medical treatment received since January 
2005 for all of his service-connected 
disabilities, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified (to include 
any TRICARE records and other medical 
records possibly located at the medical 
facility at Fort Rucker Army Base).  
Copies of the medical records from all 
sources, including VA records, (not already 
in the claims folder) should then be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any treatment records are not 
successful, the AMC/RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping with 
his responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2009).

2.  Only after all of the appellant's 
medical records have been obtained and 
included in the claims folder for review, 
the RO/AMC should then schedule the 
appellant for an appropriate VA examination 
to determine his need for special monthly 
compensation based on the need for regular 
aid and attendance or on being housebound 
due to service-connected disabilities.  The 
examiner should be given a copy of this 
remand and the appellant's entire claims 
folder.  The examiner should be requested 
to review the appellant's medical history 
prior to conducting the examination and 
state that this has been accomplished.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

The purpose of the examination is to 
determine housebound status or the need for 
regular aid and attendance.  Each of the 
appellant's service-connected disabilities 
(coronary artery bypass, acute inferior 
wall MI with arteriosclerotic 
cardiovascular disease with hypertension; 
diabetes mellitus; peripheral vascular 
disease of the lower extremities; 
peripheral neuropathy of the lower 
extremities; post operative bilateral 
anterior compartment syndrome; hemorrhoids; 
lateral eipicondylitis of the left elbow; 
history of removal of basal cell carcinoma 
of the left forearm; and history of 
psoriasis) should be evaluated, and the 
examiner is asked to describe the nature of 
the appellant's disabilities and the effect 
of his disabilities on his ability to 
perform daily functions.

Specifically, is the appellant unable to 
dress or undress himself and keep himself 
ordinarily clean and presentable?  Does he 
require frequent adjustment of any special 
prosthetic or orthopedic appliances that 
cannot be done without aid?  Is he unable 
to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness, or unable to 
attend to the wants of nature?  Does he 
have incapacity, physical or mental, that 
requires care or assistance on a regular 
basis to protect him from hazards or 
dangers incident to his daily environment?  
Does he have any disability that requires 
that he remain in bed?  Is he substantially 
confined to his dwelling and the immediate 
premises, and if so, it is reasonably 
certain that the disability or disabilities 
and resultant confinement will continue 
throughout his lifetime?

When the examiner makes his or her 
determination with respect to the above 
questions, the examiner should specify 
whether it is a service-connected 
disability(ies) or a nonservice-connected 
disability(ies) or a combination thereof 
that would cause the appellant to be 
housebound or to depend on another for aid 
and attendance.  In other words, if it is 
found that the appellant is housebound 
and/or in need of aid and attendance, the 
examiner should opine as to whether it is 
at least as likely as not (a probability of 
50 percent or greater) that the appellant's 
service-connected disabilities have caused 
this condition.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to be 
accomplished prior to completion of the 
examination report.

3.  The RO/AMC should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2009); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board, if in 
order. 

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


